Citation Nr: 0906824	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-13 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hand 
lesion.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from October 1998 to January 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for a left foot 
problem, bilateral hearing loss, pseudofolliculitis barbae, 
and a right hand lesion.  

During the course of the appeal, the RO issued a rating 
decision in October 2008 that granted service connection for 
metatarsalgia of the left foot (claimed as a left foot 
problem) and pseudofolliculitis barbae.  As these 
determinations represent a full grant as to these issues, 
they are no longer in appellate status.  

The remaining issues of appeal of entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for a right hand lesion are REMANDED to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

On his May 2008 VA Form 9, substantive appeal, the Veteran 
requested to appear for a personal hearing before a Veterans 
Law Judge at the RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In 
light of the Veteran's request, the case is remanded for the 
Veteran to be scheduled for a personal hearing.  Before 
scheduling the hearing, the RO should notify the Veteran of 
his option to participate in a video conference hearing in 
lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the Veteran of 
his option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, appropriately 
schedule the Veteran for the hearing 
before a Veterans Law Judge, either at 
the RO or via video-conference per the 
Veteran's request.  The RO should notify 
the Veteran of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



